FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                           Jan 31 2013, 9:09 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                      CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

WILLIAM S. FRANKEL, IV                             GREGORY F. ZOELLER
Wilkinson, Goeller, Modesitt, Wilkinson &          Attorney General of Indiana
Drummy, LLP
Terre Haute, Indiana                               RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

REUBAN L. STRONG, JR.,                             )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 84A01-1205-CR-235
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                       APPEAL FROM THE VIGO SUPERIOR COURT
                           The Honorable David R. Bolk, Judge
                             Cause No. 84D03-1102-FB-653


                                        January 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Reuban L. Strong, Jr., appeals the revocation of his placement in work release.

Because the evidence was sufficient to support the trial court’s decision, we affirm.

                          FACTS AND PROCEDURAL HISTORY

        The State charged Strong with Class B felony aggravated battery,1 Class B felony

armed robbery,2 Class C felony battery resulting in serious bodily injury,3 and Class A

misdemeanor interference with reporting a crime.4 Strong pled guilty to aggravated battery

and battery resulting in serious bodily injury, and the State dismissed the other two counts.

The court pronounced a sixteen-year sentence, with Strong to serve six years on work release

and ten years on formal probation.

        Approximately seven months later, the State filed a petition to revoke Strong’s

placement in work release because he was over one thousand dollars in arrears on work-

release fees, had violated a work release rule by possessing tobacco and a lighter, had refused

a direct order to clean the dorm, and had “other conduct issues within the Work Release

Facility.” (Appellant’s App. at 12.) As evidence of “other conduct issues,” the State

attached a list of Strong’s violations of work release rules: twice possessing tobacco, twice

refusing a direct order from staff, twice failing to maintain hygiene standards, once failing to

keep a locker locked, and once being verbally abusive to staff. (Id. at 14.)

        At the revocation hearing, the court heard testimony from Strong and his work release



1
  Ind. Code § 35-42-2-1.5.
2
  Ind. Code § 35-42-5-1(2).
3
  Ind. Code § 35-42-2-1(3).
4
  Ind. Code § 35-45-2-5(1).

                                               2
supervisor, Cindy Winkle. Strong was eleven weeks behind in paying his fees for the work

release program. Winkle testified he

       had secured employment at a local restaurant, and his first check from that
       restaurant was not a good check. He tried to cash it and it was not sufficient
       funds to cash that check. So at that point, I would say that one was on the
       employer. After that initial check, I did not see any other checks from Mr.
       Strong . . . .

(Tr. at 6.) In addition, she testified: “He and I had a conversation and he had an obligation.

He needed to get a car fixed for, for his child’s transportation, and other things just were

more important to him than paying his fees.” (Id. at 15.)

       Winkle also testified about Strong’s rule violations, as had been listed in the Exhibit

attached to the petition to revoke his placement. When Winkle was asked about Strong’s

attitude and willingness to comply with the conditions of the work-release program, she

testified:

       Strong is a very strong-willed person, and he understands the rules; he doesn’t
       agree with numerous of the rules and pretty much is going to do what he wants
       to do initially. He struggles in the work release setting. He is someone who, I,
       I do believe tries, but just struggles in that environment.

(Id. at 13.)

       The court found Strong “violated the terms of his direct commitment to the Work

Release Program,” (Appellant’s App. at 9), and ordered him to spend the remainder of the

executed portion of his sentence in the Department of Correction.

                             DISCUSSION AND DECISION

       Work release is a community corrections program. Ind. Code § 35-38-2.6-2.


                                              3
Placement in such programs is at the sole discretion of the trial court, see Ind. Code § 35-38-

2.6-3(a) (court “may order” placement in a community corrections program), and is a

“conditional liberty” and “a favor, not a right.” Toomey v. State, 887 N.E.2d 122, 124 (Ind.

Ct. App. 2008). If a person violates the terms of a community corrections placement, then

the court may revoke the placement and return the person to the Department of Correction.

Ind. Code § 35-38-2.6-5(3).

              Our standard of review of an appeal from the revocation of a
       community corrections placement mirrors that for revocation of probation. A
       probation hearing is civil in nature and the State need only prove the alleged
       violations by a preponderance of the evidence. We will consider all the
       evidence most favorable to supporting the judgment of the trial court without
       reweighing that evidence or judging the credibility of witnesses. If there is
       substantial evidence of probative value to support the trial court’s conclusion
       that a defendant has violated any terms of probation, we will affirm its
       decision to revoke probation.

Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999), reh’g denied.

       Strong alleges the court revoked his placement based only on his inability to pay,

which is impermissible. Strong is correct such a revocation would be impermissible. See

Woods v. State, 892 N.E.2d 637, 641 (Ind. 2008) (“failure to pay a probation user fee where

the probationer has no ability to pay certainly cannot result in a probation revocation”). But

that is not what happened to Strong.

       At the end of the revocation hearing, the court stated it had “little choice” but to

revoke. (Tr. at 27.) The court did not make explicit findings justifying revocation, but it

noted that not only was Strong behind in paying his fees, but also work release “had issues

with [Strong] adjusting to being over there.” (Id.) As the court apparently relied in part on

                                              4
Strong’s failure to adjust and follow the rules of community corrections, Strong’s failure to

pay his fees was not the only ground for revocation.

       Moreover, there apparently were times Strong was able, but unwilling, to pay his work

release fees. Winkle testified: “[Strong] and I had a conversation and he had an obligation.

He needed to get a car fixed for, for his child’s transportation, and other things just were

more important to him than paying his fees.” (Id. at 15.) Winkle’s testimony provided

sufficient evidence to justify revoking Strong’s placement in community corrections. See

Cox, 706 N.E.2d at 552 (reliable hearsay regarding violation of condition of community

corrections placement was sufficient to support revocation).

       Affirmed.

ROBB, C.J., and PYLE, J., concur.




                                             5